Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Roberto Fernandez on 12/1/2021.
The claims of the application has been amended as follows: 

Claim 1. (Currently Amended) A fire damper actuation system in an HVAC system, the fire damper actuation system comprising: a damper system comprising: a plurality of damper blades rotatable between an open configuration and a closed configuration; a crank arm assembly configured to drive the plurality of damper blades between the open configuration and the closed configuration, the crank arm assembly comprising: a first pivoting linkage, a second pivoting linkage pivotally coupled to the first pivoting linkage and at least one of the plurality of damper blades, and a shaft a remote inspection tool in communication with the actuator system is configured to transmit a control signal initiating a test inspection procedure to the actuator system and is configured to: receive at least one of a plurality of current values or a plurality of voltage values from the actuator system, determine that the actuator system has failed based on the at least one of the plurality of current values or the plurality of voltage values, and receive motor current measurement data from the actuator system, and detect an abnormal operating condition based on the motor current measurement data.

Claim 3 (Cancelled)

Claim 4 (Cancelled)

Claim 5. (Currently Amended) The fire damper actuation system of claim [4] 1, wherein the abnormal operating condition is at least one of a broken spring assembly, an obstruction in a path of the plurality of damper blades, a broken temperature-activated fusible link, or a missing temperature- activated fusible link.  

Claim 6. (Currently Amended) The fire damper actuation system of claim 1, wherein the remote inspection tool is at least one of a dedicated handheld device, a fire alarm system control panel component, a mobile phone, or a tablet device.

Claim 8. (Cancelled) 

Claim 17. (Previously Presented) A fire damper actuation system in an HVAC system, the fire damper actuation system comprising: a damper system comprising a plurality of damper , receive motor current measurement data from the actuator system, and detect an abnormal operating condition based on the motor current measurement data; wherein the test inspection procedure comprises rotation of the temperature-activated fusible link while the plurality of damper blades are simultaneously driven between the open configuration and the closed configuration.

Claim 18. (Cancelled) 
 
Claim 19. (Currently Amended) The fire damper actuation system of claim 17, wherein the abnormal operating condition is at least one of an obstruction in a path of the plurality of damper blades, a broken temperature-activated fusible link, or a missing temperature-activated fusible link.

REASONS FOR ALLOWANCE

Claim 1 and all dependent claims are allowed.
The following is an examiner’s statement of reasons for allowance: The art of record fails to render obvious the claimed combination of a fire damper actuation system in an HVAC system as recited in Claim 1
the functionality and communication between the damper system and the remote inspection tool.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim 11 and all dependent claims are allowed.
The following is an examiner’s statement of reasons for allowance: The art of record fails to render obvious the claimed combination of a method of testing a fire damper system as recited in Claim 11 specifically:
the functionality and communication between the damper system and the remote inspection tool.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Claim 17 and all dependent claims are allowed.
The following is an examiner’s statement of reasons for allowance: The art of record fails to render obvious the claimed combination of a fire damper actuation system in an HVAC system as recited in Claim 17 specifically:
the functionality and communication between the damper system and the remote inspection tool.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN L FAULKNER/Examiner, Art Unit 3762                                                                                                                                                                                                        
/AVINASH A SAVANI/Primary Examiner, Art Unit 3762